Citation Nr: 1424766	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a compensable rating for service-connected pyoderma (bilateral feet condition).


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2004 to April 2006 and had period of active duty for training from July 1998 to December 1998, from February 6, 2004 to March 8, 2004, and from August 1, 2006 to August 3, 2006.  He had additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) from January 2007 (feet, back, anxiety) and April 2010 (PTSD) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested hearings before a Decision Review Officer (DRO) but subsequently withdrew these requests.  See November 2007 and October 2011 statements.

The issue of a compensable rating for service-connected bilateral feet condition is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a psychiatric disorder that is likely as not related to his active duty service.

2.  The Veteran has lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis changes that is likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include PTSD and anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Service connection for lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis changes is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

The Veteran has Axis I diagnoses of PTSD and an anxiety disorder.  On August 2012 VA PTSD examination, the examiner noted that the Veteran began experiencing symptoms while in Iraq and that while stationed there, he witnessed many injured and dead.  The examiner noted that the Veteran was a health care provider and had to attend to wounded soldiers and civilians on a daily basis and felt that his life was continuously in danger.  It was also noted that the Veteran suffered a bacterial infection in his legs while in service between 2004 and 2006 and feared that his legs would have to be amputated.  Based on the Veteran's reported stressors and symptomatology present on examination, the examiner diagnosed PTSD according to DSM-IV.  With regard to an anxiety disorder, a VA psychiatrist indicated that the Veteran "has developed a chronic anxiety disorder which we deem associated to his recent army experiences."  See December 2008 treatment record.  Additionally, the Veteran's private physician submitted a statement indicating that it's "more probable than not" that the Veteran's PTSD and anxiety disorder are related to service.  She noted that the Veteran had to manage lots of victims while serving in a medical unit which caused psychiatric symptoms and that he has been presenting with such symptoms since his return from active service.  See November 2009 statement.  The Board also notes that the Veteran submitted a medical evaluation board, dated in December 2012 which indicated that the Veteran incurred PTSD while entitled to base pay and which did not exist prior to service.

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's psychiatric disorder to include PTSD and anxiety disorder is related to his military service.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that the record also shows Axis I diagnoses of depressive disorder and adjustment disorders, however governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittledier v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the Veteran's now service-connected psychiatric disorder, to include PTSD and anxiety disorder, encompasses all of his psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.

Back Disability

The Veteran is diagnosed with lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis changes.  The August 2012 examination report indicated that the condition has existed since 2006 due to excessive weight lifting during Iraq.  An Army medical evaluation board, dated in December 2012, noted that the Veteran was diagnosed with "lumbar w/radiculopathy/spasm, sacralized L5 vertebra w/a hypoplastic L5-S1 disc, L4-5 spondylolysis," which was incurred while entitled to base pay and did not exist prior to service.  In November 2009, a private physician opined that that the Veteran's back disability is related to service.  The physician noted that continuous stress applied to the back with the equipment used by the Veteran during service can cause continuous spasm and inflammatory changes which in the long term can cause degenerative disease.  

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis changes is related to his military service.  Resolving reasonable doubt in the Veteran's favor, service connection for such is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disorder, to include PTSD and anxiety disorder, is granted.

Service connection for lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis changes is granted.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected bilateral feet condition, the Board notes that he was last examined for this condition in July 2009.  In order to assess the current severity of this disability, the Board finds that a contemporaneous examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records relevant to the claim on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral feet condition.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


